SCHELLHAS, Judge
(concurring in part, dissenting in part).
I concur with the majority’s conclusions that (1) appellant was not deprived of his right to a speedy trial, (2) the district court properly admitted the 2006 photographs, and (3) multiple acts of penetration was not a valid basis for departing upward from the presumptive guidelines sentence. But I respectfully dissent from the majority’s conclusion that the district court’s imposition of a sentence consecutive to appellant’s prior federal production-of-ehild-pornography sentence constituted a departure from the guidelines that had to be justified by findings on the record. The majority concludes that the legislature did not intend to include federal offenses in section VI of the guidelines, and because appellant’s federal conviction of production of child pornography is not a crime listed in Section VI of the Minnesota Sentencing Guidelines, as amended in 2005,5 consecutive sentencing is not permissive. I disagree.
In 1963, long before enactment of the Minnesota Sentencing Guidelines, the Minnesota legislature enacted Minnesota Statutes section 609.15. 1963 Minn. Laws ch. 753, art. 1, § 609.15, at 1196. Section 609.15 (2004) provides, in pertinent part, that
when separate sentences of imprisonment are imposed on a defendant for two or more crimes, whether charged in a single indictment or information or separately, or when a person who is under sentence of imprisonment in this state is being sentenced to imprisonment for another crime committed prior to or while subject to such former sentence, the court in the later sentences *40shall specify whether the sentences shall run concurrently or consecutively. If the court does not so specify, the sentences shall run concurrently.
(Emphasis added.) As noted by the Minnesota Supreme Court in State v. Petersen, 305 Minn. 478, 481, 235 N.W.2d 801, 803 (1975), “the common-law rule of this state was that where two or more sentences of imprisonment are imposed upon the same person, they are to be served concurrently unless the court expressly directs that they be served consecutively.”6 (Emphasis added.) The Petersen court noted that the common-law rule “failed to distinguish between sentences imposed by the courts of the same state and sentences imposed by courts of two or more different jurisdictions.” Petersen, 305 Minn, at 481, 235 N.W.2d at 803.
Petersen involved the imposition of a state sentence followed by the imposition of a federal sentence. Id. At sentencing, the federal court made no mention of the state conviction or sentence and “expressed no opinion relative to whether the Federal sentence should run consecutively to or concurrently with the state sentence.” Id. at 479, 235 N.W.2d at 802. While serving the federal sentence, the defendant challenged the state sentence, arguing that under section 609.15, “his state sentence should be interpreted to have been concurrent with this Federal sentence rather than consecutive to it.” Id. at 480, 235 N.W.2d at 803. The supreme court held that section 609.15 did not apply to the federal sentencing court because “[i]t applies only to courts of this state, and only to the second sentencing court.” Id. at 481, 235 N.W.2d at 803.
Of significance to this case, in which the federal sentence is the first sentence, the Petersen court stated: “Even assuming that there had been a prior sentence by the Federal court in this case, there should be no presumption that the sentences were to be served concurrently.” Id. at 481-82, 235 N.W.2d at 803.
In State v. Wakefield, 263 N.W.2d 76, 77 (Minn.1978), the supreme court addressed a situation in which the first sentence was a federal sentence and the second was a state sentence. In Wakefield, the court applied section 609.15 and held that “the state sentence must be presumed to run concurrently with the Federal sentence when there has been no specific determination by the trial court.” 263 N.W.2d at 77 (emphasis added). The Wakefield court did not suggest, in dicta or otherwise, that the second sentencing court lacked the discretion to impose the state sentence to run consecutively to the federal sentence, as the district court did in the case now before us. And the Wakefield court specifically recognized that “[b]y its plain wording [section 609.15] applies only to sentences imposed by Minnesota courts.” Id.
In State v. Jennings, 448 N.W.2d 374, 375 (Minn.App.1989), the court held that a defendant serving a felony sentence imposed by a California court has the right to demand execution of a sentence previously imposed by a Minnesota court. But the holding was based entirely on the preference for concurrent sentencing in Minnesota and California and as expressed in the ABA Standards. 448 N.W.2d at 375. In Jennings, as in Wakefield, the second sentencing court (California) apparently did *41not specify whether its sentence would run concurrently or consecutively. Id.
In State v. Sundstrom, 474 N.W.2d 213, 216 (Minn.App.1991), a case involving the imposition of two state court sentences consecutive to a previously imposed federal court sentence, this court concluded that the second sentencing “court erred in determining it was not a departure from the guidelines to impose a consecutive sentence.” This court based its conclusion on the fact that the current sentences did not involve crimes against persons or escapes from custody and therefore did not qualify for permissive consecutive sentencing under the guidelines in effect at that time. 474 N.W.2d at 215.
In State v. Johnson, 756 N.W.2d 883, 895 (Minn.App.2008), review denied (Dec. 23, 2008), noting that “[c]onsecutive sentencing is permissive when there are multiple current felony convictions for crimes listed in section VI of the guidelines,” this court held that consecutive sentencing is not permissive for attempted second-degree intentional murder offenses because attempted second-degree intentional murder is not a crime listed in section VI of the guidelines. This court stated: “We find no evidence that the guidelines commission intended to depart from [the general policy favoring significantly reduced penalties for attempted crimes compared to those for the completed offense] and make consecutive sentencing permissive for attempted crimes other than attempted first-degree murder.” 756 N.W.2d at 895. Similar to Sundstrom, the Johnson holding focused on the current offense, not the offense underlying the prior felony sentence. Id.
The Johnson court was not presented with the question now before us — the construction of the guidelines with respect to presumptive concurrent sentencing with, or permissive consecutive sentencing to, a prior felony sentencing by a court of another jurisdiction. In addressing the question, this court must construe the guidelines as amended in 2005. “In construing provisions of the sentencing guidelines, the supreme court has treated the guidelines as if they are a collection of statutes and has applied the rules of statutory construction.” Johnson, 756 N.W.2d at 895 (citing State v. Maurstad, 733 N.W.2d 141, 148 (Minn.2007)). To construe the meaning of the guidelines to exclude permissive consecutive sentencing in all cases in which the prior felony sentence was imposed by a different jurisdiction is, in my opinion, to conclude that the legislature intended a result that is absurd and unreasonable. This court may presume that the legislature did not intend such a result. Minn.Stat. § 645.17 (2010).
I would hold that the guidelines, as amended in 2005, do not restrict permissive consecutive sentencing to circumstances in which both the current and pri- or sentences are imposed by a Minnesota state court. Accordingly, I would conclude that sentencing appellant to 100 months for first-degree criminal sexual conduct consecutive to his executed federal prison sentence for production of child pornography was permissive. Such a conclusion is consistent with Minnesota caselaw and virtually all authorities. See Herman v. Brewer, 193 N.W.2d 540, 543-44 (Iowa 1972) (stating that when the sentencing is by the court of different sovereigns, “virtually all authorities” do not apply the general rule that sentences imposed for two crimes committed in the same state are presumptively concurrent); see also Merchant v. State, 374 N.W.2d 245, 246 (Iowa 1985) (stating that “Iowa adheres to the general rule that unless the Iowa sentencing court specifies otherwise an Iowa sentence is consecutive to the prior sentence of another sovereign”). To conclude oth*42erwise “fails to distinguish between sentences imposed by the court of the same state [Minnesota] and sentences imposed by courts of two or more different jurisdictions.” Petersen, 305 Minn. at 481, 235 N.W.2d at 803.
I would affirm the district court’s sentence of 100 months’ imprisonment7 to run consecutively to appellant’s federal sentence for production of child pornography.

. Prior to the 2005 amendment, consecutive sentences were permissive for a current felony conviction for a crime against a person following a prior felony sentence for a crime against a person when the first sentence had not expired or been discharged. Minn. Sent. Guidelines II.F (2004).


. '‘[T]his common-law rule was abrogated as early as 1886 by statutory provisions that a sentencing judge had no discretion to make the sentence concwrent.” Petersen, 305 Minn, at 481, 235 N.W.2d at 803 (emphasis added). Section 609.15 "readopted the common-law rule.” Id.


. Appellant’s 100-month sentence for first-degree criminal sexual conduct constitutes a downward durational departure from the guidelines for which no valid basis was stated on the record by the district court. Minn. Sent. Guidelines IV (Supp.2005).